DETAILED ACTION
This communication is in response to Applicant’s communication filed on 4.14.2022. Claims 1-3, 5-14 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4.14.2022 has been entered.
Response to Arguments and Amendments
Applicant's arguments filed 4.14. 2022 (see page 9-14 of Remarks) with respect to rejections of Claims 1, 5, 12 have been fully considered and are persuasive. Hence the rejections are withdrawn. However, upon further consideration, a new grounds of rejection are made with Hong et. al (US 20180347573 A1) hereinafter referred to as Hong.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 20180347573).
Regarding Claim 1, Hong discloses a motor [Para 0027]comprising:
 a support unit (Fig 2 below, 1) including an axle (Fig 2, 11) extending along an axial direction (Fig 2, AA), the axle having a first end (Fig 2, E1) and a second end (Fig 2, E2) opposite the first end in an axial direction, and the axle having a shoulder (Fig 2, S1) portion protruding radially outward from the axle; [[and]] 
a bearing (Fig 2, 3) coupled with the axle by fitting around the shoulder portion from the first end (has to be inserted from the first end because of the shoulder S1); a support bearing (Fig 2, 4) coupled with the axle from the first end (has to be inserted from the first end because of the shoulder S1); 
a first rotating part (Fig 2, 21) having an abutting portion (Fig 2, P1) , a first abutting face (Fig 2, AF1) and a second abutting face (Fig 2, AF2) respectively located on an inner side of the first rotating part, the first rotating part fitting around the axle from the first end (has to fit from the first end due to small opening at the top), the bearing contacting to the first abutting face (Fig 2, AF1), and the support bearing contacting the abutting portion (Fig 2, P1) and the second abutting face (Fig 2, AF2); 
a second rotating part (Fig 2, 22) coupled with the first rotating part from the second end (Fig 2, E2 (there are screws holding the second rotating part from the bottom which is the second end); 
a rotor (Fig 2, 23) coupled with the second rotating part; 
and a stator (Fig 2, 5)connected to the support unit[[,]]

    PNG
    media_image1.png
    544
    660
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 5, 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bogage (US 5135365A).
Regarding Claim 2, Hong discloses the motor as claimed in claim 1. Hong explicitly discloses the bearing (Hong, Fig 2, 3)  includes an inner race (Hong, Fig 2, 31)  coupled with the axle (Hong, Fig 2, 11) and an outer race (Hong, Fig 2, 32)  radially aligned with the inner race but does not disclose wherein the inner sid
Bogage discloses the inner sid
Regarding Claim 3, Hong in view of Bogage discloses the motor as claimed in claim 2. Hong in view of Bogage further discloses an interconnected part of the first rotating part (Bogage, Fig 3 below ,86) and the second rotating part (Bogage, Fig 3, 82) is around a middle (Bogage, Fig 3, 84a) of an outer periphery of the outer race of the bearing (Bogage, Fig 3, 84).
For claims 2 and 3, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Hong having the bearing abut the first and second rotating part as taught by Bogage in order to allow smooth motion and proper alignment of the rotating parts.

    PNG
    media_image2.png
    648
    444
    media_image2.png
    Greyscale

Regarding Claim 5, Hong in view of Bogage discloses the motor as claimed in claim 2. Hong in view of Bogage further discloses comprising a buffering pad (Hong, Fig 2 above, 12)[Para 0014, 0028] sandwiched between the retaining ring and the inner race of the bearing (Hong, Fig 2, 3) and fit around the axle (Hong, Fig 2, 11), wherein the buffering pad is off contact with the rotating ring (Hong, Fig 2, 32) and the outer race of the bearing.
Regarding Claim 12, Hong discloses a ceiling fan comprising: the motor as claimed in claim 1; Hong discloses a plurality of air-driving units but does not disclose them coupled with the second rotating part. 
Bogage discloses a fan(Bogage Fig 3 above) a plurality of air-driving units(Bogage, Fig 3, 16)[Col 3, 3-6] coupled with the second rotating part(Fig 3, 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Hong with the plurality of air-driving units coupled with the second rotating part in order to provide the function of circulating air as required of a ceiling fan.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bogage and further in view of Lin (US6700257B2).
Regarding Claim 6, Hong in view of Bogage discloses the motor as claimed in claim 2. Hong in view of Bogage does not explicitly disclose the first rotating part includes an oil chamber, and wherein the support bearing is disposed in the oil chamber.
Lin discloses(Fig 2 below)[Col 2, 17-20] a motor, wherein the first rotating part(Fig 2, 12) includes an oil chamber(Fig 2, 35)[Col 2, 43-46], and wherein the support bearing(Fig 2, 34) is disposed in the oil chamber(Fig 2, 35). 

    PNG
    media_image3.png
    454
    560
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Hong in view of Bogage and having an oil chamber as taught by Lin, in order to lubricate and minimize the temperature rise in the bearing.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bogage and Lin and further in view of Kikkawa (US20070098511A1).
Regarding Claim 7, Hong in view of Bogage and Lin discloses a motor as claimed in Claim 6. Hong in view of Bogage and Lin do not disclose first rotating part having a screw hole extending from an outer periphery to the inner periphery of the first rotating part and intercommunicating with the oil chamber of the first rotating part, and wherein a screwing ring is engaged with the screw hole. 
Kikkawa discloses(Fig 1 below)[Para 0015] a first rotating part(Fig 1, 5) having a screw hole(Fig 1,61) extending from an outer periphery(Fig 1, 61b) to the inner periphery(Fig 1, 61a) of the first rotating part(Fig 1, 5) and intercommunicating with the oil chamber(Fig 1, 7) of the first rotating part(Fig 1, 5), wherein a screwing ring(Fig 1, 67) is engaged with the screw hole(Fig 1, 61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Hong, Bogage and Lin and having an oiling hole from the outside of the rotating body and connecting to the oil chamber inside and closing the oiling hole with a screwing plug as taught by Kikkawa that could be taken off to refill the oil and then closed to prevent any oil leakage.

    PNG
    media_image4.png
    572
    882
    media_image4.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of  Hanna (US20090020379A1).
Regarding Claim 8, Hong discloses the motor as claimed in Claim 1. Hong does not explicitly disclose rigidity of second rotating part is lower than a rigidity of the first rotating part. 
Hanna discloses(Fig 1 below)[Para 0002] rigidity of second rotating part (Fig 1 below,12) is lower than a rigidity of the first rotating part (Fig 1, 28), since the second rotating part(Fig 1, 12) is made of lighter weight material such as Aluminum or Magnesium alloy and the first rotating part(Fig 1, 28) is made of a ferrous metal[Para 0002].

    PNG
    media_image5.png
    498
    779
    media_image5.png
    Greyscale


Regarding Claim 9, Hong in view of Hanna discloses the motor claimed in Claim 8 as stated above. Hong in view of Hanna further discloses(Hanna, Fig 1 above)[Para 0019] first rotating part(Fig 1, 28) is made of iron or steel, and wherein the second rotating part(Fig 1, 12) is made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy. 
For Claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Hong having the rigidity of the second rotating part being lower than the rigidity of the first moving part and first rotating part made of iron or steel and second rotating part made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy as taught by Hanna, in order to reduce the load on the support bearing. Furthermore, use of two different materials coupled together to provide the appropriate level and location of strength and weight is well known in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hanna and Yin(US20150333592A1).
Regarding Claim 10, Hong in view of  Hanna discloses the motor claimed in Claim 8. Hong in view of  Hanna discloses the support unit (Hong, Fig 2, 1) further includes an auxiliary bearing (Hong, Fig 2 above, 6) having an inner race (Hong, Fig 2, 61) coupled with the axle (Hong, Fig 2, 11) and an outer race (Hong, Fig 2, 62) radially aligned with the inner race thereof bit does not disclose wherein an inner sleeve is coupled with the inner sid
Yin discloses an inner sleeve(Fig 3 below, 21) is coupled with the inner periphery(Fig 3, 21c) of the second rotating part(Fig 3, 4) 23and abuts the outer race(Fig 3, 23a) of the auxiliary bearing (Fig 3, 23), and wherein a rigidity of the inner sleeve(Fig 3, 21) is larger than a rigidity of the second rotating part(Fig 3, 4). (It is well known for those skilled in the art that bearing sleeve is made of hard material and hence very rigid whereas the second rotating part is usually made of lighter, softer material such as aluminum).

    PNG
    media_image6.png
    642
    560
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Hong in view of Hanna and having an auxiliary bearing abutting an inner sleeve as shown above with the rigidity of the inner sleeve being larger than the rigidity of the second rotating part as taught by Yin so that the sleeve made of iron or steel can support the pressing of the auxiliary bearing into so it without getting loose . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hanna, Yin and further in view of Chiba(US5062721A).
Regarding Claim 11,Hong in view of Hanna and Yin discloses the motor claimed in Claim 10 as stated above with the second rotating part being made of aluminum, magnesium, aluminum alloy, magnesium alloy or aluminum-magnesium alloy. Hong in view of Hanna and Yin do not disclose the inner sleeve is made of iron or steel.
Chiba discloses an inner sleeve (Fig 2 below, 16,) made from steel core plate(Fig 2, 8)[Col 4, 6-7] which is fixed to an Aluminum alloy housing(Fig 4 below, 2) shown below.

    PNG
    media_image7.png
    262
    291
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    255
    255
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Hong in view of Hanna and Yin having the inner sleeve made from steel as taught by Chiba in order ensure the bearing doesn’t become loose due to thermal expansion and contraction.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bogage and Noble(US8770949B2).
Regarding Claim 13, Hong in view of Bogage discloses a ceiling fan(Bogage, Fig 3 below) as claimed in claim 12 where the second rotating part(Bogage, Fig 3, 82) includes a tubular portion(Bogage, Fig 3, 82a) coupled with the first rotating part(Bogage, Fig 3, 86) and a disc portion(Bogage, Fig 3, 82b) connected to an outer periphery of the tubular portion(Bogage, Fig 3, 82a), wherein each of the plurality of air-driving units(Bogage, Fig 3, 16) includes a blade. 

    PNG
    media_image9.png
    644
    444
    media_image9.png
    Greyscale

Hong in view of Bogage does not disclose a blade having an inner end face, and wherein a shape of the inner end face of the blade matches a shape of an outer periphery of the disc portion. 
Noble discloses(Fig 5 below)[Col 5, 4-6] a blade(Fig 5, 10) having an inner end face(Fig 5,10a) that matches a shape(Fig 5, 30a) of an outer periphery of the disc portion(Fig 5, 30)

    PNG
    media_image10.png
    265
    463
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Hong in view of Bogage and having a blade as taught by Noble to having an inner end face, and wherein a shape of the inner end face of the blade matches a shape of an outer periphery of the disc portion as this will ensure an aesthetic and continuous appearance without any gaps between the blade and the disk housing the motor assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bogage and Noble and further in view of Best(US20100003140A1).
Regarding Claim 14, Hong in view of Bogage and Noble discloses a ceiling fan claimed in Claim 13. Hong in view of Bogage and Noble does not disclose that the inner end face of each blade is formed by laser cutting. 
Best discloses a blade assembly(Fig 2 below, 3a), the inner face of the flange(Fig 2, 2) of which can be formed by laser cutting[Para 0005].

    PNG
    media_image11.png
    391
    491
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to form the motor of Hong in view of Bogage and Noble and having the inner end face of the blade assembly as taught by Best to have a precise fit between the hub and blade and thus enabling an aesthetic appearance and a well-balanced fan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832